PER CURIAM.
Because of this court’s reversal of the trial court’s injunction in Polio Operations, Inc. v. R.C. Cobb, Inc., 635 So.2d 1048 (Fla. 4th DCA 1994), we are compelled to reverse the injunction as to YSB, Ltd. as well. Polio Operations was not only an indispensable party to the litigation — it was indispensable that Polio have notice and an opportunity to be heard at the injunction hearing. Blue Dolphin Fiberglass Pools of Florida, Inc. v. Swim Industries Corp., 597 So.2d 808 (Fla. 2d DCA 1992). Were this court to reach a different result as to appellant VSB, Ltd., the owner/lessor of the shopping center, the trial court would be left with inconsistent provisions as to its injunctive order. We therefore reverse the order appealed for further proceedings upon proper notice to all parties in interest.
HERSEY, WARNER and POLEN, JJ., concur.